         Case 2:19-cv-01651-MC          Document 18       Filed 04/29/20     Page 1 of 2




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON




LEUMAL FRED HENTZ,                                                   Case No. 2:19-cv-01651-MC

               Plaintiff,                                               OPINION AND ORDER

       v.

SNAKE RIVER CORRECTIONAL
INSTITUTION, et al.,

            Defendants.
_____________________________

MCSHANE, District Judge:

       Plaintiff, an inmate at the Snake River Correctional Institution (SRCI), filed this action

pursuant to 42 U.S.C. § 1983 and alleged various violations of his federal constitutional rights.

Defendants move for dismissal of plaintiff’s Fifth Cause of Action against SRCI on grounds of

Eleventh Amendment immunity. The motion is GRANTED.

       Under § 1983, plaintiff can sue only “persons,” and SRCI is not a person. Moreover,

SRCI is an arm of the State, and it is immune from suit under § 1983 in federal court. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 97-100 (1984). In response to defendants’ motion, plaintiff invokes the

1   - OPINION AND ORDER
         Case 2:19-cv-01651-MC         Document 18       Filed 04/29/20     Page 2 of 2




Americans With Disabilities Act and the Rehabilitation Act. However, plaintiff does not assert

claims against SRCI under either Act, and his allegations do not support claims for disability

discrimination. See Compl. at 37-38 (ECF No. 2).

                                         CONCLUSION

       Defendants’ Partial Motion to Dismiss (ECF No. 8) is GRANTED, and plaintiff’s Fifth

Cause of Action against SRCI is DISMISSED.

IT IS SO ORDERED.

       DATED this 29th day of April, 2020.



                                             s/ Michael J. McShane
                                             Michael J. McShane
                                             United States District Judge




2   - OPINION AND ORDER
